Citation Nr: 1036841	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-08 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disorder, and if so whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from December 1942 
to October 1943.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1971, the Board denied service connection for a low 
back disorder.  In June 1972 and again in November 1974, the 
Board found that no new and material evidence had been received 
to reopen the claim of entitlement to service connection for a 
low back disorder.  

2.  The evidence received since the Board's final denial of 
service connection for a low back disorder in November 1974 
relates to an unestablished fact necessary to substantiate the 
claim and creates a reasonable possibility of substantiating the 
claim.  

CONCLUSIONS OF LAW

1.  The November 1974 Board decision that found that new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for a low back disorder is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).

2.  New and material evidence has been received since the 
November 1974 decision and the claim for service connection for a 
low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, as 
to the issue decided below, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Regardless of the RO's actions, the 
Board must make an independent determination on whether new and 
material evidence has been submitted.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing with 
a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 
(1996).  However, it is the specified bases for the final 
disallowance that must be considered in determining whether the 
newly submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a low back disorder was denied by the 
Board in June 1971.  In June 1972 and again in November 1974, the 
Board found that no new and material evidence had been received 
to reopen the Veteran's claim.  That decision is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2009).  However, 
if new and material evidence is received with respect to a claim 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

In June 1971, the Board denied service connection for a low back 
disorder.  The Board considered the Veteran's service treatment 
records which showed treatment for low complaints of back pain.  
Private records showed an April 1958 statement that the Veteran 
was seen in 1945 and 1947 for pain in the abdomen and the spine, 
probably caused by heavy lifting or constant walking.  Private 
records showed that the Veteran was treated in August 1969 for 
lumbosacral strain.  The Board also considered a lay statement of 
a service comrade who reported that during field maneuvers three 
incidents occurred that prevented the Veteran from completing 
maneuvers on that day.  He stated that on one occasion the 
Veteran was lying on his stomach at the base of a ladder-type 
contraption; on a second occasion the Veteran was lifting a 
weight and fell to the ground complaining of back pain; and third 
the Veteran jumped over a trench, fell to the ground, and was 
taken to the dispensary.  
The Board found that the Veteran's claimed back injuries were 
without residual disability, that his complaints of back pain 
were related to prostatitis, and that the first evidence of a 
spinal condition was in 1969, over 25 years after service.   

In June 1972, the Board found that no new and material evidence 
had been received to reopen the claim.  At that time it 
considered a statement from a private examiner in which he 
reported that the Veteran was treated for back pain in 1943 and a 
statement from another private examiner in which he reported that 
the Veteran's back pain had nothing to do with prostatitis.  The 
Board found that this evidence did not establish any connection 
between the Veteran's current complaints and service. 

In November 1974, the Board found that no new and material 
evidence had been received to reopen the claim.  The Board found 
that the evidence submitted indicated findings of a current back 
disorder including a VA examination report which found that he 
had a history of lumbosacral strain with point tenderness and 
congenital spina bifida of S-1 and minimal degenerative changes 
of lumbar spine.  

Evidence submitted since the last final denial by the Board in 
November 1974 consists of private medical records and hearing 
testimony from the Veteran.  The records submitted are new in 
that they were not previously of record.  While some of this 
evidence is cumulative, duplicative, or otherwise immaterial, 
there is also evidence submitted that is material, and sufficient 
to reopen the Veteran's claim. That is, there is evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim. 

Specifically, in this regard, in May 2007, a private examiner  
diagnosed the Veteran as having an old compression fracture of 
the L1 with essentially an auto fusion between T-12 and L-1, 
severe disc degeneration at L5/S1, and moderately severe disk 
degeneration at the L4/5.  The examiner opined that it is at 
least as likely as not that the Veteran's current back condition 
is related to his trauma suffered in service.  This evidence is 
new and material to the Veteran's claim, because it provides a 
nexus between service and the Veteran's back disorder, something 
that was not established in the prior denial.  This evidence must 
be accepted at face value now; in general, for the purpose of 
determining whether evidence is new and material, the credibility 
of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 
(1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This 
evidence relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Thus, the Board finds that new and 
material evidence has been presented, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received and the claim for 
service connection for a low back disorder is reopened; to this 
extent, the claim is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The provisions of 38 C.F.R. § 4.9, 4.57 make a distinction 
between congenital and acquired defects.  Service connection for 
congenital or developmental defect is precluded by 38 C.F.R. § 
3.303(c), 4.9 (2009).  VA's Office of the General Counsel has 
distinguished between congenital or developmental defects, for 
which service connection is precluded by regulation, and 
congenital or hereditary disease, for which service connection 
may be grated, if initially manifested in or aggravated by 
service.  O.G.C. Prec. Op. 82-90, 55 Fed Reg. 45711 (1990); 
O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were 
defined as "structural or inherent abnormalities or conditions 
that are more or less stationary in nature." O.G.C. Prec. Op. 82-
90, 55 Fed. Reg. 45711 (1990).  However, congenital or 
development defects may be service-connected where a superimposed 
disability occurs during, or as a result of, active service.  
VAOPGCPREC 82-90.

A December 1942 Report of Physical Examination and Induction 
reflects that the Veteran had no musculoskeletal defects.  The 
Veteran sought clinical treatment for back pain in April 1943 and 
had further complaints of back pain during service.  

The Veteran has claimed that prior to service he did not 
experience pain, but that his back was injured during physical 
exercises during basic training.  He claims that he has 
experienced back symptomatology since that time.  

The Veteran has been diagnosed with several low back disorders 
including X-rays in 1973 which showed congenital spina bifida 
occulta.  He has also been diagnosed with old compression 
fracture of the L1 with essentially an auto fusion between T-12 
and L-1, severe disc degeneration at L5/S1 and moderately severe 
disk degeneration at the l4/5, as well as degenerative disk 
disease with radiculopathy, lower right extremity.  Private 
examiners have stated that the Veteran was treated for back pain 
beginning in May 1945.  No diagnosis was provided.  

A private examiner has opined that the Veteran's old compression 
fracture of the L1 with essentially an auto fusion between T-12 
and L-1, severe disc degeneration at L5/S1 and moderately severe 
disk degeneration at the l4/5/ is at least as likely as not 
related to his trauma suffered in service; however he qualified 
the finding in that he stated that if there were any X-rays of 
the lumbar spine available in the Veteran's records this would 
help him determine if the compression fracture occurred since it 
was possible that the Veteran suffered a compression fracture 
during his fall.  A VA examiner has stated in February 2009 that 
it is less than likely that the Veteran's back complaints, which 
he diagnosed as degenerative disc disease, are related to his 
inservice injury in 1943.  No X-rays were taken for that 
examination.  It is noted that there are conflicting medical 
opinions regarding the etiology of the Veteran's low back 
disorders; however there is no opinion that addresses whether the 
Veteran's spina bifida condition was congenital or acquired or 
subject to a superimposed injury during his period of service.  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a 
new VA orthopedic examination by an 
examiner who has not previously examined 
him.  The examiner should review the claims 
file, including the Appellant's service 
treatment records and the prior medical 
opinions as well as the private medical 
statements of treatment for back pain in 
the record.  All indicated tests, including 
X-rays, should be performed and all 
clinical findings reported in detail.  The 
examiner should specifically address the 
following matters:

(a) If the Appellant is diagnosed with 
spina bifida, is this a congenital or an 
acquired disorder?  If spina bifida is 
congenital in nature, is it clear and 
unmistakable (obvious or manifest) that 
this disorder was not permanently made 
worse (aggravated) by superimposed injury 
beyond its normal progression by military 
service?  

(b) If the Appellant is diagnosed with a 
back disorder other than congenital spina 
bifida, is it as least as likely as not (at 
least 50 percent likely) that this disorder 
is due to a disease or injury that occurred 
during the Appellant's service?  

The examiner should fully explain the 
rationale for his or her conclusion.  In 
providing this rationale, the examiner 
should specifically refer to the 
Appellant's service treatment records and 
the medical opinions expressed in the 
record.  If these differing opinions can be 
reconciled, then this should be done.  If 
the examiner finds one of these opinions is 
more probative than the other, then the 
examiner should fully explain why this is 
the case.  If the examiner disagrees with 
any of these opinions, then he or she 
should fully explain why this is the case 
with reference to specific medical 
principles.  If the examiner is unable to 
provide any of the opinions requested 
herein, then he or she should provide a 
complete rationale concerning why this is 
the case.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


